Bird, J.
In consequence of the rule prevailing in most of the courts of the United States, that, in the absence of partnership or other contract between connecting lines or special contract with shipper or consignee, each of a succession of connecting common carriers is relieved of further obligation by safe carriage over its own line and prompt delivery to the succeeding carrier: Perkins v. P. S. & P. R. R. Co., 47 Maine, 573, 589; See also Grindle v. Eastern Express Co., 67 Maine, 317, 320; the presumption has been established that, when goods are delivered to the initial carrier in good condition and are delivered by the last or terminal carrier in a damaged condition, they were injured on the line of the latter upon whom is imposed the burden of exonerating himself: Moore v. Railroad Co., 173 Mass. 335, 337; Cote v. Railroad Co., 182 Mass. 290; Bullock v. H. & B. Dispatch Co., 187 Mass. 91. This presumption has been declared to be one of convenience and necessity and to be based upon the presumption that goods shown to have been delivered in good condition remain so until shown to be in bad condition: Moore v. N. Y, &c. R. R. Co., ubi supra.
In the case of Philadelphia, etc. Co. v. Diffendal, recently decided by the Court of Appeals of Maryland, in considering this presumption, it is said: "The reason of the rule, .or rather the reason for the exception to the general rule, is that, when a shipper consigns his goods to a line of connecting carriers to be carried' to the point of destination, he of course loses all sight of or control over them. From that time forward they are committed to the custody and management of the initial and connecting carriers, and these latter may each in turn, by the exercise of reasonable caution, ascertain the condition of the goods at the time of accepting them from the *383last preceding carrier, and thus in case of loss be able to prove where the loss occurred; whereas, the shipper has no means whatever of obtaining the necessary information, or witnesses to prove his case, except by summoning the employes of the carriers whose own negligence has caused the loss. One great difficulty that he would encounter in persuing this course would be to discover which of the defendant’s employes had knowledge of the facts. Should he be able to discover these, it would still be dangerous for the shipper to rest his case upon their testimony, since the natural impulse of mankind would be likely to sway them, in narrating the circumstances, to state the occurrence in the light most favorable to themselves, in order to palliate their fault.” 73 At. Rep. 193, 197.
The presumption arises even though the goods are contained in a package locked, sealed or otherwise closed; Moore v. Railroad Co., and Bullock v. H. & B. Dispatch Co., ubi supra; Leo v. St. Paul, M. & M. Ry. Co., 30 Minn. 438, 440: and also although they are delivered to the terminal carrier in a sealed car; Leo v. St. Paul, etc. Ry. Co., ubi supra: Cote v. Railroad Co., ubi supra.
A carrier is liable for damage to goods resulting from disobedience of directions given by the owner and assented to by the carrier, respecting the mode of conveyance; Sager v. P., etc.,R. R. Co., 31 Maine, 228 ; Hastings v. Pepper, 11 Pick. 40 ; and if a carrier accepts a package having legible directions as to carriage, he is liable for loss arising from failure to observe them : Hastings v. Pepper, ubi supra.
. Applying these principles of law, which are amply supported by authority and are consonant to reason, we are unable to find that defendant has exonerated itself. It is true that the plaintiffs, confessedly not very familiar with- the character of the goods, testify that if the crates containing the roofing were shipped on edge, the weight of the sheets would cause them to sag so that they would wrinkle and bulge and especially so in warm weather and that an employe of the manufacturers states that the reason for marking the crates "Lay Flat” was, that if they were stowed on end for any length of time they would buckle up to the injury of the goods. Whether an appreciable length of time or a considerable length of *384time is meant is uncertain. But there is an entire lack of evidence as to the condition of the goods at Old Town or at Houlton or Fort Fairfield Junction. It is impossible, therefore, for us to find that no part of the injury occurred subsequent to their delivery to defendant at Old Town.
For an apportionment of the damages between defendant and the carrier immediately preceding it, earnestly urged by defendant, we find no authority; Lake v. Milliken, 62 Maine, 240; St. L., I. M. & S. Ry. Co. v. Coolidge, 67 L. R. A. 555, 557.
In accordance with the agreement of the parties, there must be,

Judgment for the plaintiffs for $82^.68 with costs.